DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US Pub 20100062245).
Regarding claims 1, 3-4: Martin teaches a material comprising a transparent substrate coated with the following stack of thin layers comprising a silver functional metallic layer (40) between two dielectric coatings (see abstract, Figures). The stack comprises a metallic layer (34, 54) separated from the silver metallic layer (4) by an intermediate oxide layer (32, 52) (abstract, 0028-0034, 0076-0158 and Figures). 
While Martin does not provide an explicit example where the metallic layer (34, 54) is a zinc metallic layer and the intermediate oxide layer (32, 52) is ZnOx, TiOx or SnOx, given that Martin clearly teaches that their metallic layer can be Zn (see 0029) and their intermediate oxide layer (32, 52) can comprise an oxide of Zn (0028, 0111-0113, 0131-0133), one having ordinary skill would reasonably conclude the claimed material combination to be anticipated with sufficient specificity. Alternatively, in the instance Applicants argue against anticipation, the claimed material combination would at the very least been obvious in view of Martin’s teachings. 
The intermediate oxide layer (32, 52) is the only layer separating the silver from the metallic layer (34, 54) and preferably has a thickness of less than 5nm and even 0.5-2nm (0037) thereby meeting the total thickness claimed.
	 The limitation “when the intermediate oxide layer is titanium oxide, a total thickness… is greater than or equal to 6nm” is a conditional limitation wherein the thickness recited has to be met only “when” the intermediate layer in the prior art is titanium oxide. In the instant case, as Martin’s intermediate layer can be an oxide of Zn (NOT titanium oxide), a thickness of greater than or equal to 6nm is not considered to be required and the claim is met. 
Regarding claim 5 and 16: Martin’s intermediate oxide layer functions as a blocking layer located over, or under, and directly in contact with the Ag metallic layer. 
As discussed, the intermediate oxide layer (blocking layer) meeting claim 1 comprises an oxide of Zn (i.e. a metal oxide layer of Zn). While Martin may not provide an explicit example of the layer including one of the metals listed in claim 5, given that Martin teaches that their layer can be an oxide of at least one of Zn, Nb, Ni, Cr, Ta, etc. (see 0028), one having ordinary skill would reasonably conclude a metal oxide layer of Zn in combination with Nb, Ni, Cr, and/or Ta to be anticipated with sufficient specificity. Alternatively, the combination would at the very least been obvious in view of Martin’s teachings. 
Regarding claim 6-7 and 8: Martin’s intermediate oxide layer separating the Ag functional layer from the metallic layer functions as a blocking layer meeting claim 6. The metallic layer (54) is located above the Ag metallic layer (40) meeting claim 7 and the intermediate layer (52) is functioning as a blocking overlayer directly in contact with the Ag metallic layer (40) meeting claim 8. 
Regarding claim 9 and 10: The metallic layer (34, 54) has a thickness of 0.5-2nm (0037) and it can consist of just Zn (i.e. 100%) (see 0029).
Regarding claim 11: Each dielectric coating includes a dielectric layer of silicon nitride (22, 64) (see 0084, 0088, Figures 1-2 and 10 for example). Given that this is the same material as claimed, one having ordinary skill would reasonably conclude it to function as a barrier in the manner claimed (MPEP 2112).
Regarding claims 12-13, 17 and 18: Martin teaches heat treating stacks according to their invention at a temperature of 620oC (see 0103) meeting claim 13 and 18. 
Although Martin does teach heat treating at the above temperature, given that Martin teaches that their stack “can”, or are “capable of”, undergo such treatment (see 0018, 0051) indicates such a treatment not being required. Additionally, Martin clearly teaches stacks according to their invention before heat treatment where the stacks have not yet been subjected to any heat (i.e. no temperature above room temperature) (see for example 0041). Further, even if heat treatment is applied to Martin’s stacks, it is noted that an unheated stack will still be present during intermediate processing (prior to any heat above room temperature) meeting the requirement of claim 12 and 17. 
Regarding claims 14 and 19: The substrates is soda-lime silica glass (0082). 
Regarding claims 15 and 20: Martin teaches a monolithic or double (multiple) glazing comprising their material (see 0053-0054). 
Response to Arguments
Applicant’s arguments filed August 4, 2022 have been considered but are not persuasive.
In summary, Applicants argue that Martin fails to teach the claimed invention for the following reasons;
Martin is silent to an intermediate layer made of tin oxide.
This is not persuasive because although tin oxide is recited in claim 1, it is an
alternative and not required. 
Martin deters the skilled artisan from positioning a zinc oxide layer in contact with a functional layer.
This is not persuasive. Initially, although the Examiner agrees that Martin does
mention in their disclosure benefits of protecting a Ag layer from deposition of ZnO with the insertion of a Ti blocking layer therebetween, Martin never discloses that a zinc oxide can not be used as an intermediate layer directly on Ag. Additionally, the Examiner points to par. 0028, 0111-0113 and 0131-0133 in Martin that explicitly discloses that a zinc oxide can be used as an intermediate layer directly on Ag. As such, arguing that Martin would deter from position a zinc oxide directly on Ag is not persuasive. 
Martin teaches their interface layer having a thickness of less than 5nm, 
preferably 0.5-2nm which motivates away from a thickness greater than or equal to 6nm as claimed.
	This is not persuasive. While the Examiner agrees that Martin does teach that their intermediate layer preferably has a thickness of less than 5nm and even 0.5-2nm instead of greater than or equal to 6nm, it is noted that the claim does not actually require a thickness greater than or equal to 6nm. Instead, the limitation “when the intermediate oxide layer is titanium oxide, a total thickness… is greater than or equal to 6nm” is a conditional limitation wherein the thickness recited has to be met only “when” the intermediate layer in the prior art is titanium oxide. In the instant case, as Martin’s intermediate layer can be an oxide of Zn (NOT titanium oxide), a thickness of greater than or equal to 6nm is not considered to be required and the claim is met. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784